DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.

	Claims 1-64, 66-77, and 79-90 have been canceled.
	Claims 65, 78, and 91-94 are pending and currently under consideration.

3.	In view of applicant’s amendment, following rejections have been set forth.

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 91-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 91-92 and 93-94 are indefinite in that they are depended upon canceled claims 67 and 80, respectively.  For the purpose of examination and application of prior art, claims 91-92 are read as dependent claims of claim 65, and claims 93-93 are read as depended upon claim 78.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 65, 78, and 91-94 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lazar et al. (US 2006/0134105, reference on IDS) and Dillon et al. (US 2006/0194280, reference on IDS) in view of Gillies et al. (WO02/072605, reference on IDS).

Lazar et al. teach an IgG2 antibody comprising a light chain and a variant comprising amino acid modifications including C131S relative to the naturally occurring IgG2 which have a hinge region (e.g. see paragraphs [0095], [1696], and Figure 7a).  Lazar et al. discloses IgG2 constant heavy chain region of SEQ ID NO:11 which including the amino acid sequences of the heavy chain CH1-hinge-CH2-CH3 (e.g. see Figure 30c). Lazar et al. further teach the antibody and composition thereof, wherein the antibody binds known therapeutic antigen target, e.g. RANKL (e.g. see paragraph [1786] on pages 65). 

Lazar et al. teaches “[i]n another aspect, the present application is directed to an IgG2 variant including two or more amino acid modifications as compared to SEQ ID NO:11. The modification can be selected from among C131S, R133K, E137G, S138G, N192S, F193L, T199I, D203N, T214K, R217P, C219S, insertion of 221D, V222K, insertion of 223T, E224H, insertion of 225T, P233E, V234L, A235L, insertion of 236G, Q274K, F296Y, F300Y, V309L, G327A, T339A, E356D, M358L, and M397V. In various embodiments, the formula has at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more amino acid modifications as compared to an amino acid sequence including SEQ ID NO:11. In additional embodiments, at least 2, 3, or 4 of the modifications are in different domains” (e.g. see [0095]).  The formula of SEQ ID NO:11 having at least one modification selected from among the group described above encompass C131S.

Lazar et al. teach that the IgG2 variant sequence are used to create nucleic acids that encode the member sequence, wherein the nucleic acid can be cloned into host cell, expressed and assayed. (e.g. see [1807]).  The host cell may be cultured and the IgG2 variant can be purified or isolated after expression (e.g. see [1808]).

Given that the prior art IgG2 antibody variant comprises the same method steps of modifying a nucleotide sequence encoding the heavy chain of an IgG2 antibody resulting in C131S substitution, introducing the nucleic acid into a host cell and culturing the host cell to express and purify the IgG2 antibody, the prior art IgG2 antibody would inherently have the function of primarily a single conformational isoform.  While Lazar et al. do not teach a method of increasing the formulated and in vivo stability of a modified IgG2 antibody or a method of increasing the potency of a modified IgG2 therapeutic antibody (the instant preambles), Lazar et al. teach all the method steps recited in the instant claims.  Note that preambles of the instant claims merely recite the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 701.  

Dillon et al. teach that free cysteine not engaged in cysteine-cysteine disulfide bonds or sterically protected from the disulfide bond formation, would be subjected to cysteinylation (e.g. see paragraphs [0007]-[0008]).  Dillion et al. further identified such cysteine in human IgG2 in at position 131 of the heavy chain region (e.g. see Figure 49 and paragraph [0237]).  Dillon et al. teach that removal of cysteinylation can reduce heterogeneity of the IgG2 molecule, thereby improve pharmaceutical and crystallization properties (e.g. see SUMMARY OF THE INVENTION on page 2).

As such, it is reasonable to conclude that mutating C131S in the heavy chain of the IgG2 would increase the formulated and in vivo stability or increase the potency of an IgG2 antibody modified with C131S mutation in the heavy chain.

The reference teachings differ from the instant invention by not describing C131S/C219S or C131S/C220S amino acid substitutions in the heavy chain.

	Gillies et al. teach a method of enhancing the levels of antibodies produced in eukaryotic cell including mammalian cells by modifying the hinge region (e.g. see [0036] in page 9).  Gillies et al. state:


    PNG
    media_image1.png
    376
    618
    media_image1.png
    Greyscale

 	The above disclosed modified IgG2 hinge with sequence ERKSSVECPPCL (SEQ ID NO:2) contains “SS” corresponds to C219 and C220 in the naturally occurring IgG2 hinge (also see [0124] in page 28). Thus, Gillies et al. teach C219S and C220S in the IgG2 hinge region useful to promote correct assembly of antibodies.  

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to an ordinary skill in the art to combine the teachings of the reference according to the know recombinant methods of producing IgG2 antibody with modifications C131S (disclosed by Lazar et al. and Dillion et al.), C219S and C220S (disclosed by Gillies et al.) in order to reduce unwanted cysteine residues that could contribute to undesired disulfide bonds causing heterogeneity.  The combination would have yielded predictable results of a population of IgG2 antibodies with reduced heterogeneity and improve pharmaceutical and crystallization properties.  A person of ordinary skill in the art would have been motivated to combine the prior art to mutate C131S/C219S/C220S to achieve a population of IgG2 antibodies with less heterogeneity and improve pharmaceutical properties.

Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant argues that Lazar teaches C220C/P/G but not C220S and does not teach combination substitution C131S/C219S or C131S/C219S.  Applicant asserts that Lazar teaches position 131, 219, and 220 substitution out of 46 positions suitable for amino acid modifications. As such, applicant asserts that one of skill in the art would not at once envisage any of the species as recited in instant claims.  Applicant further argues Dillon teaches C131 in IgG2 heavy chain forms disulfide bond with C214 in the light chain but does not teach C219 or C220 in the heavy chain. Applicant asserts that Dillon teaches for IgG1, LC C214, HC C131 and HC C226 are in close proximity and thus Lazar in view of Dillon would have yielded C131/C226 or C131/C229 combination.  Applicant also argues that Gillies IgG2 hinge cysteine mutation in C219 and C220 and teaches away from the instant invention directed to double mutations since Lazar in combination with Gillies and Dillon would have yielded mutation in both C219 and C220 and C131 with the expectation that the LC C214 would bind to HC C226.  Applicant asserts that the instant inventor discovered that IgG2 LC C214 forms disulfide bonds with HC C131, C219, and C220, without this knowledge, an ordinary skill in the art would not have been motivated to create the instant invention. As such, applicant asserts the invention should be withdrawn.

This is not found persuasive for following reasons:
Contrary to applicant’s arguments regarding having to pick C131, C219, and C220 from 46 possible positions, note that Lazar et al. specifically disclosed C131S substitution in the heavy chain of IgG2 antibody (e.g. see [0095]).  Further, Dillion teaches that an antibody with an unpaired cysteine is understood to have one or more free cysteine residues, wherein a free cysteine residue is defined as an amino acid in the antibody polypeptide heavy chain or light chain that is not typically involved in the formation of a disulfide bond, but is proximal to a cysteine disulfide pair and if the disulfide bond of that pair is broken, the free cysteine is capable of forming a different disulfide bond with one of the previously paired cysteines. It is also understood that an antibody with a free cysteine may be capable of assuming more than one conformation depending on which cysteines are paired. It is also understood that antibody with a free cysteine may be capable of assuming more than one conformation depending if the cysteine residue is cysteinylated or glutathionelated (see [0017]. Dillion teaches that in CH1 of IgG2 heavy chain, amino acid residue C131 (cysteine at position 131) is identified as part of light-heavy interchain disulfide bond (e.g. see [0236]).  As such, an ordinary skill in the art would have selected free cystine residues in the heavy chain of IgG for substitutions in order to reduce free cysteine not typically involved in the formation of disulfide bond, which would reduce the size of the genus for selection (namely, to select pre-existing cysteine in a finite number of positions including C131S and C219S from Lazar.  
Furthermore, contrary to applicant’s assertion that the prior art teaches away from the instant invention, note that a prior art reference may be considered to teach away when "a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant."  In re Gurley, 27 F.3d 551, 553,  31 USPQ2d 1130, 1131 (Fed. Cir. 1994).
Here, the claims would have been obvious since the claimed substitutions C131S and C219S/C220S were known in the prior art to have reduced heterogeneity of IgG2 molecule with improved pharmaceutical and crystallization properties (as disclosed by Lazar and Dillon) and C219S and C220S substitution in the hinge of IgG2 would promote correct assembly of the IgG2 protein (as disclosed by Gillies).  As such, the combination of these substitutions would have be expected to result in a population of IgG2 antibodies with reduced heterogeneity and improve pharmaceutical and crystallization properties.  A person of ordinary skill in the art would have been motivated to combine the prior art to mutate C131S/C219S/C220S to achieve a population of IgG2 antibodies with less heterogeneity and improve pharmaceutical properties.
	As such, applicant’s arguments have not been found persuasive.
9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644